April 6, 2020

VIA ECF
The Honorable Paul Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Leon Robinson, 13 CR 553 (PAE)

Dear Judge Engelmayer:

With the consent of the government and the Probation Department, I write to
ask that your Honor vacate the warrant currently pending against Mr. Robinson
and instead schedule a conference at which Mr. Robinson will be directed to
appear. Mr. Robinson is serving a term of supervised release and has a VOSR
pending against him. The warrant is intended to ensure that he appear on the
VOSR. The parties agree, however, that the warrant is not necessary to ensure
his appearance and its execution will put the Marshals and other Court
personnel unnecessarily at risk of exposure to COVID-19.

Sometime last year while still serving his term of supervised release, Mr.
Robinson was arrested on state charges and detained on Rikers Island. Mr.
Robinson’s state arrest triggered the filing of a VOSR. Mr. Robinson has not yet
been presented on the VOSR. While Mr. Robinson was detained on Rikers
Island, this Court signed a warrant to ensure that Mr. Robinson was brought to
federal court to face the VOSR when released from Rikers Island. Mr. Robinson
is still detained on Rikers Island but he is scheduled to be released within a day
or two. If the warrant is not vacated, the Marshals will be forced to travel to and
from Rikers, where COVID-19 is ravaging the facility, to transport Mr. Robinson,
who certainly has been exposed to the virus, to federal court to be presented on
the pending VOSR. The parties agree that Mr. Robinson need not be brought to
federal court in the Marshals’ custody but instead can appear as directed. I have
been in contact with Mr. Robinson and will continue to be after he is released
Hon. Engelmayer                                                            Page 2
April 6, 2020

      Re:    United States v. Leon Robinson, 13 CR 553

from Rikers, so I can direct him when and how to appear.

I thank you for your attention to this matter and I hope you and your loved ones
remain safe and well.

Respectfully submitted,
              /s/
Julia Gatto
Assistant Federal Defender
Tel: (212) 417-8750



cc:   AUSA Samson Enzer (via ECF)
      USPO David Mulcahy (via ECF)




        The consent motion to vacate the warrant currently pending
        against Mr. Robinson is granted. The Government is directed to
        convey this information to the U.S. Marshals forthwith. The next
        conference in this matter is set for June 2, 2020 at 2:30 p.m.
        SO ORDERED.


                           PaJA.�
                      __________________________________
                            PAUL A. ENGELMAYER 4/6/2020
                            United States District Judge
